UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6010



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LAWRENCE BERNARD GARRISON,

                                            Defendant - Appellant,




                             No. 03-6011



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LAMONT HAROLD GARRISON,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-132, CA-01-647-AM, CA-01-773-AM)


Submitted:   May 29, 2003                   Decided:   June 3, 2003
Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Frederick Daum,   Arlington, Virginia; David Elliot Kenner,
Encino, California, for   Appellants. Morris Rudolph Parker, Jr.,
Assistant United States    Attorney, James L. Trump, OFFICE OF THE
UNITED STATES ATTORNEY,   Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Lawrence Bernard Garrison and Lamont Harold Garrison seek to

appeal the district court’s orders denying relief on their motions

filed under 28 U.S.C. § 2255 (2000).       An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.       28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).           We have

independently   reviewed   the   record   and   conclude   that   neither

Appellant has made the requisite showing.         Accordingly, we deny

certificates of appealability and dismiss the appeals. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              DISMISSED


                                   3